Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action based on the application filed on February 18, 2021, which claims 1-20 are presented for examination.  
Status of Claims
Claims 1-20 are pending, of which claims, of which claim 1, 9 and 15 are in independent form.
Priority
This application is a continuation of application 16/356702 (now PAT 10963240) which filed on 03/18/2019.  
Information Disclosure Statement (IDS)
Information disclosure statement filed on 02/23/2021 has been reviewed and considered by Examiner.
Claim Objections
Claims 2-8 objected to because of the following informalities:  claims 2-8, line 1, recite “A method”, but it should be “The method”.  Appropriate correction is required.
Claims 10-14 objected to because of the following informalities:  claims 10-14, line 1, recite “A non-transitory”, but it should be “The non-transitory”.  Appropriate correction is required.
Claims 16-20 objected to because of the following informalities:  claims 16-20, line 1, recite “A computer system”, but it should be “The computer system”.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,963,240.  Both claims teach software transport check integration in upgrade context.  This is a statutory double patenting rejection.
Claims 9 rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,963,240.  Both claims teach software transport check integration in upgrade context.  This is a statutory double patenting rejection.
Claims 15 rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,963,240.  Both claims teach software transport check integration in upgrade context.  This is a statutory double patenting rejection.

Instant Application 17/179,272
Patent No. 10963240
1. A computer-implemented method comprising: 
2receiving data from a production environment of a first software landscape; 
3executing a first upgrade compliance check upon the data; 
4generating a pre-transport report including a first result of the first upgrade 5compliance check; 
6receiving a released transport comprising the first upgrade compliance check and a 7second upgrade compliance check; 
8executing the released transport upon the data; 
9generating a transport report including a second result of the released transport; 
10communicating the second result to a developer; 


12generating a buffer certificate documenting preceding efforts to generate the buffer, 13the buffer certificate including a cryptographic fingerprint, 
wherein: 14the data is stored in an in-memory database; and 
15the first upgrade compliance check is executed upon the data by an in-memory 16database engine of the in-memory database.  


receiving data from a production environment of a first software landscape;
executing a first upgrade compliance check upon the data;
generating a pre-transport report including a first result of the first upgrade compliance check;
receiving a released transport comprising the first upgrade compliance check and a second upgrade compliance check;
executing the released transport upon the data;
generating a transport report including a second result of the released transport,
communicating the second result to a developer;

generating a buffer certificate documenting preceding efforts to generate the buffer, 
wherein:the data is stored in an in-memory database; and

the first upgrade compliance check is executed upon the data by an in-memory database engine of the in-memory database.


See claim 2
Claim 3
See claim 3
Claim 4
See claim 4
Claim 5
See claim 5
Claim 6
See claim 6
Claim 7
See claim 7
Claim 8
See claim 1

receiving data from a production environment of a first software landscape, the data 4condensed to a bi-value form; 
5executing a first upgrade compliance check upon the data; 
6generating a pre-transport report including a first result of the first upgrade 7compliance check; 
8receiving a released transport comprising the first upgrade compliance check and a 9second upgrade compliance check; 
10executing the released transport upon the data; 
11generating a transport report including a second result of the released transport; 
12communicating the second result to a developer 13performing an impact 
14generating a buffer certificate documenting preceding efforts to generate the buffer, 15the buffer certificate including a cryptographic fingerprint, wherein: 
16the data is stored in an in-memory database; 
17the first upgrade compliance check is executed upon the data by an in-memory 18database engine of the in-memory database.

receiving data from a production environment of a first software landscape, the data condensed to a bi-value form;
executing a first upgrade compliance check upon the data;
generating a pre-transport report including a first result of the first upgrade compliance check;
receiving a released transport comprising the first upgrade compliance check and a second upgrade compliance check;
executing the released transport upon the data;
generating a transport report including a second result of the released transport;
communicating the second result to a developer performing an impact 
generating a buffer certificate documenting preceding efforts to generate the buffer, wherein:

the data is stored in an in-memory database;
the first upgrade compliance check is executed upon the data by an in-memory database engine of the in-memory database.


See claim 9
Claim 11
See claim 10
Claim 12
See claim 11
Claim 13
See claim 12
Claim 14
See claim 8
15. A computer system comprising: 
 one or more processors;

5receive data from a production environment of a first software landscape; 
6execute a first upgrade compliance check upon the data; 
7generate a pre-transport report including a first result of the first upgrade compliance 8check; 
9receive a released transport comprising the first upgrade compliance check and a 10second upgrade compliance check; 
11execute the released transport upon the data; 
12generate a transport report including a second result of the released transport; 
13communicate the second result to a developer;


15generate a buffer certificate documenting preceding efforts to generate the buffer, the 16buffer certificate including a cryptographic fingerprint.

one or more processors;

receive data from a production environment of a first software landscape;
execute a first upgrade compliance check upon the data;
generate a pre-transport report including a first result of the first upgrade compliance check;
receive a released transport comprising the first upgrade compliance check and a second upgrade compliance check;
execute the released transport upon the data;
generate a transport report including a second result of the released transport;
communicate the second result to a developer;

generate a buffer certificate documenting preceding efforts to generate the buffer.


See claim 14
Claim 17
See claim 15
Claim18
See claim 16
Claim 19
See claim 17
Claim 20
See claim 18


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Instant Application 17/179,272
Patent No. 10963240
1. A computer-implemented method comprising: 
2receiving data from a production environment of a first software landscape; 

4generating a pre-transport report including a first result of the first upgrade 5compliance check; 
6receiving a released transport comprising the first upgrade compliance check and a 7second upgrade compliance check; 
8executing the released transport upon the data; 
9generating a transport report including a second result of the released transport; 
10communicating the second result to a developer; 
11performing an impact analysis including the released transport, upon a buffer; and 

12generating a buffer certificate documenting preceding efforts to 
wherein: 14the data is stored in an in-memory database; and 
15the first upgrade compliance check is executed upon the data by an in-memory 16database engine of the in-memory database.  


receiving data from a production environment of a first software landscape;

generating a pre-transport report including a first result of the first upgrade compliance check;
receiving a released transport comprising the first upgrade compliance check and a second upgrade compliance check;
executing the released transport upon the data;
generating a transport report including a second result of the released transport,
communicating the second result to a developer;
performing an impact analysis including the released transport, upon a buffer comprising the data in an uncondensed format; and
generating a buffer certificate documenting preceding efforts to generate the buffer, 


the first upgrade compliance check is executed upon the data by an in-memory database engine of the in-memory database.


See claim 2
Claim 3
See claim 3
Claim 4
See claim 4
Claim 5
See claim 5
Claim 6
See claim 6
Claim 7
See claim 7
Claim 8
See claim 1
9. A non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising: 

5executing a first upgrade compliance check upon the data; 
6generating a pre-transport report including a first result of the first upgrade 7compliance check; 
8receiving a released transport comprising the first upgrade compliance check and a 9second upgrade compliance check; 
10executing the released transport upon the data; 
11generating a transport report including a second result of the released transport; 
12communicating the second result to a developer 13performing an impact analysis including the released transport, upon a buffer; and 
14generating a buffer certificate documenting preceding efforts to 
16the data is stored in an in-memory database; 
17the first upgrade compliance check is executed upon the data by an in-memory 18database engine of the in-memory database.


executing a first upgrade compliance check upon the data;
generating a pre-transport report including a first result of the first upgrade compliance check;
receiving a released transport comprising the first upgrade compliance check and a second upgrade compliance check;
executing the released transport upon the data;
generating a transport report including a second result of the released transport;
communicating the second result to a developer performing an impact analysis including the released transport, upon a buffer comprising the data in an uncondensed format; and


the data is stored in an in-memory database;
the first upgrade compliance check is executed upon the data by an in-memory database engine of the in-memory database.


See claim 9
Claim 11
See claim 10
Claim 12
See claim 11
Claim 13
See claim 12
Claim 14
See claim 8
15. A computer system comprising: 
 one or more processors;
 3a software program, executable on said computer system, the software 
5receive data from a production environment of a first software landscape; 
6execute a first upgrade compliance check upon the data; 
7generate a pre-transport report including a first result of the first upgrade compliance 8check; 
9receive a released transport comprising the first upgrade compliance check and a 10second upgrade compliance check; 
11execute the released transport upon the data; 
12generate a transport report including a second result of the released transport; 
13communicate the second result to a developer;
14perform an impact analysis including the released transport, upon a buffer; and 

15generate a buffer certificate documenting preceding efforts to generate the buffer, the 16buffer certificate including a cryptographic fingerprint.

one or more processors;
a software program, executable on said computer system, the software 
receive data from a production environment of a first software landscape;
execute a first upgrade compliance check upon the data;
generate a pre-transport report including a first result of the first upgrade compliance check;
receive a released transport comprising the first upgrade compliance check and a second upgrade compliance check;
execute the released transport upon the data;
generate a transport report including a second result of the released transport;
communicate the second result to a developer;
perform an impact analysis including the released transport, upon a 
generate a buffer certificate documenting preceding efforts to generate the buffer.


See claim 14
Claim 17
See claim 15
Claim18
See claim 16
Claim 19
See claim 17
Claim 20
See claim 18


Claim 1, claim 9 and claim 15 rejected on the ground of nonstatutory double patenting over claim 1, claim 8 and claim 13  of U.S. Patent No. 10,963,240 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 10,963,240.  Claim 1 of U.S. Patent No. 10,963,240 teaches includes all the features of claim 1 of the instant application. Both claims teach software transport check integration in upgrade context.  Claim 8 of U.S. Patent No. 10,963,240 teaches includes all the features of claim 9 of the instant application. Both claims teach software transport check integration in upgrade context. Claim 13 of U.S. Patent No. 10,963,240 teaches includes all the features of  This is a non-statutory double patenting rejection.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199